




--------------------------------------------------------------------------------

Exhibit 10.2
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made as of June 27, 2019 (“Effective
Date”), between Hudson Global, Inc. (“Company”) and Patrick Lyons
(“Consultant”). By executing this Agreement, Company and Consultant agree to be
bound by the terms and conditions set forth below.
 
1. Consulting Services. From July 1, 2019 through December 31, 2019 (the
“Consulting Term”), Consultant will make himself reasonably available to assist
the Chief Executive Officer to provide support for financial and operational
matters (the “Services”). The Company and Consultant anticipate that the
Services will require no more than ten hours per week of Consultant’s time and
can be done remotely. The Company shall reimburse Consultant for pre-approved
expenses incurred in the performance of the Services based upon applicable
receipts.
 
2. Independent Contractor. For all purposes Consultant will operate as an
independent contractor of the Company. Consequently, Consultant retains full
independence in exercising judgment as to the time, place and manner of
performing the services, and bears full responsibility for any and all tax
liability that arises from the monies paid pursuant to this Agreement and will
fulfill such tax liability. Consultant shall not be entitled to receive any
employment benefits offered to employees of the Company. Consultant acknowledges
that Consultant is not an employee, agent or co-venturer of the Company and that
the Company will not incur any liability as the result of Consultant’s actions.
Consultant shall disclose that Consultant is an independent contractor of the
Company and shall not represent to any third party that Consultant is the
employee, agent, co-venturer, or representative of the Company other than as
expressly authorized in writing by the Company.
 
3. Payment. In consideration for the Services, the Company shall provide
Consultant 750 shares of Company’s common stock, issued pursuant to the
Company’s 2009 Incentive Stock and Awards Plan, as amended and restated, (the
“Consulting Fee”) at the end of each month during the Consulting Term.


4. Termination. The Consulting Term shall remain in effect until December 31,
2019 unless earlier terminated upon any of the following: (i) Consultant’s death
or disability, (ii) the Company’s notice to Consultant of termination of his
Services due to Consultant’s breach of this Agreement or any other agreement
with the Company, which notice shall provide written detail of the breach and
give Consultant at least five (5) days to cure such breach prior to the
termination becoming effective, or (iii) two (2) weeks’ written notice of such
termination to either Party. Upon termination of the Consulting Term under 4(i)
or 4(ii), Consultant (or his estate, in the event of his death) will be entitled
to receive the portion of the monthly Consulting Fee for the period through the
date the termination is effective, and thereafter shall not be entitled to
receive any additional payments for the Services. If notice of termination is
given by the Company under 4(iii), the Company will provide the remaining
Consulting Fee as though Consultant was still providing the Services.
 
5.     Work Product. Any work product of any type whatsoever, whether tangible
or intangible, which Consultant invents, creates, discovers or otherwise
produces in connection with this Agreement (“Work Product”) are works made for
hire. In the event any Work Product is determined not to be a work made for
hire, Consultant shall assign in perpetuity his entire right, title and interest
in the Work Product to the Company, as directed.
  





--------------------------------------------------------------------------------





6.     Company Information. At the end of the Consulting Term, Consultant
represents and warrants that Consultant will, on or before such date, deliver to
the Company the original and all copies of all documents, records, and property
of any nature whatsoever which are in Consultant’s possession or control and
which are the property of the Company or which relate to Confidential
Information (as described below), or to the business activities, facilities, or
customers of the Company, including any records (electronic or otherwise),
documents or property created by Consultant.
 
7.     Confidentiality. Consultant agrees that Consultant shall maintain the
confidentiality of any and all information about the Company which is not
generally known or available outside the Company, including without limitation,
strategic plans, technical and operating know-how, business strategy, trade
secrets, customer information, business operations and other proprietary
information (“Confidential Information”), and Consultant will not, directly or
indirectly, disclose any Confidential Information to any person or entity, or
use any Confidential Information, whether for the benefit of Consultant or the
benefit of any new employer or any other person or entity, or in any other
manner that is detrimental to or inconsistent with any interest of the Company.
Except as permitted in writing by the Company or as required by applicable law,
Consultant agrees not to discuss this Agreement publicly.
 
8.     Miscellaneous. All notices and other communications in connection with
this Agreement shall be in writing sent to the addresses set forth below.
Nothing in this Agreement shall be construed as creating an agency, partnership,
joint venture, employment or any other form of legal association between the
parties, other than as explicitly set forth herein. This Agreement (i)
constitutes the entire agreement between the parties with respect to the
consulting services provided for herein and supersedes any previous oral or
written agreements, arrangements or understandings relating thereto, (ii) shall
be governed by the laws of the State of New York (other than the conflicts of
laws provisions thereof), and each party consents to (and waives any objection
to) the jurisdiction of and venue in the state and municipal courts located in
the City of New York, New York and the United States District Court for the
Southern District of New York (iii) may be amended, terminated or waived only in
a writing signed by both parties, and (iv) may not be assigned or subcontracted,
in whole or in part, directly or indirectly, by operation of law or otherwise,
by Consultant. Any forbearance or delay on the part of either party in enforcing
any provision of this Agreement or any of its rights hereunder shall not be
construed as a waiver of such provision. If any provision of this Agreement is
held unenforceable for any reason, such provision shall be reformed only to the
extent necessary to make it enforceable, and such holding shall not impair the
validity, legality or enforceability of the remaining provisions.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 27 day
of June, 2019.


    


June 27, 2019
PATRICK LYONS
 
 
 
 
 
By:
/s/ PATRICK LYONS
 
 
Name:
Patrick Lyons
 
 
Signature of Executive










--------------------------------------------------------------------------------





June 27, 2019
HUDSON GLOBAL, INC.
 
 
 
 
 
By:
/s/ JEFFREY E. EBERWEIN
 
 
Name:
Jeffrey E. Eberwein
 
 
Signature of Authorized Representative








